UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended July 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-19086 Drinks Americas Holdings, Ltd. (Exact name of registrant as specified in its charter) Delaware 87-0438825 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4101 Whiteside St. Los Angeles, Ca. (Address of principal executive offices) (Zip Code) (323) 266-8765 (Registrant’s telephone number, including area code) 372 Danbury Road, Suite 163, Wilton, Connecticut 06897 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. ¨ Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler x Smallerreportingcompany (Donotcheckifsmallerreporting company) Indicatebycheckmark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨ No x As of September 25, 2012, the number of shares outstanding of the registrant’s common stock, $0.001 par value, was 21,279,339. Table of Contents DRINKS AMERICAS HOLDINGS, LTD. AND AFFILIATES FORM 10-Q FOR THE QUARTER ENDED JULY 31, 2012 TABLE OF CONTENTS Page PART 1 FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of July 31, 2012 (Unaudited) and April 30, 2012. 3 Condensed Consolidated Statements of Operations for the Three Months EndedJuly 31, 2012 and 2011 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for theThree Months Ended July 31, 2012 and 2011 (Unaudited) 5 Notes to CondensedConsolidated Financial Statements as of July 31, 2012 (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II OTHER INFORMATION 22 Item 1. Legal Proceedings 22 Item 1A Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 23 SIGNATURES 24 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements DRINKS AMERICAS HOLDINGS, LTD., AND AFFILIATES CONDENSED CONSOLIDATED BALANCE SHEETS July 31, April 30, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $146,365 and $138,491 Inventory - Other current assets - Total current assets Property and equipment, net of accumulated depreciation Other assets: Investment in equity investees Intangible assets, net of accumulated amortization Deposits Other assets Total other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Due to factor - Operating line of credit, related party Investor note payable Notes and loans payable, net of long term portion Due to related party - Total current liabilities Long term debt: Deferred rent payable Total liabilities Commitments and contingencies - - Equity: Preferred stock, $0.001 par value; 1,000,000 shares authorized: Series A Convertible: $0.001 par value; 10,544 shares issued and outstanding as of July 31, 2012 and April 30, 2012 11 11 Common stock, $0.001 par value; 900,000,000 shares authorized; 21,279,339 shares issued and outstanding as of July 31, 2012 and April 30, 2012 Additional paid in capital Accumulated deficit ) ) Total Drinks Americas Holdings, Ltd stockholders' equity Equity attributable to non-controlling interests ) ) Total equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of these consolidated financial statements 3 Table of Contents DRINKS AMERICAS HOLDINGS, LTD., AND AFFILIATES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended July 31, Sales, net $ $ Cost of sales Gross margin Selling, general and administrative expenses Total operating expenses Net loss from operations ) ) Other income (expense): Interest, net ) ) Loss on change in fair value of derivative - ) Other expense - ) (Loss) gain on settlement of accounts payable ) Gain on disposal of product line - Total other income (expense) ) Net loss before non controlling interests ) ) Net loss attributable to non controlling interest - - Net loss $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) Weighted average number of common shares outstanding, basic and diluted The accompanying notes are an integral part of these consolidated financial statements 4 Table of Contents DRINKS AMERICAS HOLDINGS, LTD., AND AFFILIATES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three months ended July 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Bad debt expense - Stock compensation Non cash interest income - ) Gain on sale of interest in product line - ) Gain on change in fair value of derivative liability - Changes in operating assets and liabilities: Accounts receivable Inventories Other current assets Accounts payable ) ) Accrued expenses ) Deferred rent payable - Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: - - CASH FLOWS FROM FINANCING ACTIVITIES: Net change in cash overdraft - Proceeds from line of credit - Proceeds from factoring of accounts receivable - Proceeds (repayments) from related party ) Proceeds from issuance of notes payable - Repayments of notes payable ) - Net cash provided from financing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents-beginning of the period Cash and cash equivalents-end of period $ $
